     Case 2:19-cr-00300 Document 40 Filed 07/22/20 Page 1 of 4 PageID #: 115



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


UNITED STATES OF AMERICA

v.                                         CRIMINAL NO. 2:19-00300

JOSEPH LEE HARPER


                       MEMORANDUM OPINION AND ORDER


           In Charleston, on July 20, 2020, came the defendant

Joseph Lee Harper, in person and by counsel, John J. Balenovich,

Esquire, and came the United States by Kristin F. Scott,

Assistant United States Attorney, for the purpose of considering

the defendant’s plea of guilty to the two-count indictment,

charging him with possession with intent to distribute fentanyl,

in violation of Title 21, United States Code, Section 841(a)(1).

Shamika Stockton, United States Probation Officer, appeared on

behalf of the United States Probation Department.

           The court inquired of the defendant, addressing him

personally and by counsel, to determine the competency of the

defendant to proceed.        The court found the defendant competent.

           The court informed the defendant of the maximum

penalties to which he will be exposed by virtue of his plea of

guilty and defendant acknowledged his understanding of the same.
   Case 2:19-cr-00300 Document 40 Filed 07/22/20 Page 2 of 4 PageID #: 116



        The court next inquired as to the defendant’s plea and

the defendant responded that he intended to plead guilty.             The

court explained the range of penalties to which the defendant

would be exposed by virtue of his guilty plea.          The court also

explained the statutes under which this action is prosecuted and

the elements which the United States would have had to prove,

beyond a reasonable doubt, had the matter been tried.           The

Assistant United States Attorney then stated the factual basis

establishing that the defendant committed the offense to which he

was pleading guilty.     The defendant admitted that the factual

basis as stated was substantially true.

        The court inquired of the defendant personally as to

whether any threats or promises had been made to him to induce

him to plead, whether any predictions were made regarding the

sentence he might receive, and whether he had any second thoughts

about entering a plea of guilty, to which questions the defendant

responded in the negative.

        Based upon the defendant’s plea of guilty, as well as his

factual admission of guilt, the court found that there existed a

factual and legal basis for the defendant’s plea of guilty.

Based upon the United States’ proffer of evidence against the

defendant, the court found that there also existed an independent

factual basis for the defendant’s plea of guilty.           The court

further found that the defendant tendered his plea of guilty
   Case 2:19-cr-00300 Document 40 Filed 07/22/20 Page 3 of 4 PageID #: 117



voluntarily and with a full understanding and awareness of the

constitutional and other rights which he gives up by pleading

guilty, and with an awareness of what the United States would

have to prove against him if the case went to trial.           The court

further found that the defendant had an appreciation of the

consequences of his plea and accepted the defendant’s plea of

guilty.

          Pursuant to Sentencing Guideline § 6B1.1(c), the court

deferred an adjudication of guilt pending receipt of the

presentence investigation report.        Accordingly, the court

adjudges and the defendant now stands provisionally guilty of the

two-count indictment.

          The court scheduled the disposition of this matter for

October 13, 2020, at 3:00 p.m., in Charleston.          The Probation

Department is directed to conduct a presentence investigation in

this matter and to provide a report to this court.           Unless

otherwise directed by this court, the probation officer is not to

disclose the officer’s sentencing recommendation to anyone except

the court.

          Sentencing Memoranda are NOT required.        If a party wishes

to file a sentencing memorandum, that memorandum must be filed no

later than TWO business days prior to the sentencing hearing.



                                     3
   Case 2:19-cr-00300 Document 40 Filed 07/22/20 Page 4 of 4 PageID #: 118



        The defendant was remanded to the custody of the United

States Marshal.

        The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, the United States Marshal

for the Southern District of West Virginia and the Probation

Office of this court.

        IT IS SO ORDERED this 22nd day of July, 2020.

                                         ENTER:


                                         David A. Faber
                                         Senior United States District Judge




                                     4
